Case 2:21-cv-10442-PDB-CI ECF No. 39, PageID.1337 Filed 09/10/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 AMY SOLEK, PERSONAL
 REPRESENTATIVE OF THE ESTATE
 OF EMILY VICTORIA SOLEK,                          Case No. 21-cv-10442
 DECEASED, AMY SOLEK and BRENT
 SOLEK, INDIVIDUALLY,                              Paul D. Borman
                                                   United States District Judge
                    Plaintiffs,

 v.

 K & B TRANSPORTATION, INC., an
 Iowa corporation, BROCK
 ACKERMAN, KORY ACKERMAN,
 and JOHNNY STEWART,

                Defendants.
 _________________________________/

ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
MOTION TO STRIKE PURSUANT TO FED. R. CIV. P. 12(f) (ECF NO. 27)

       On May 21, 2021, Defendants K & B Transportation, Inc., Brock Ackerman,

Kory Ackerman, and Johnny Stewart filed a Motion to Strike Pursuant to Fed. R.

Civ. P. 12(f) (ECF No. 27). Defendants move to strike certain portions of Plaintiffs’

First Amended Complaint. The motion has been fully briefed. The Court has

determined that oral argument is not necessary for proper resolution of this motion

and will resolve the matter on the parties’ written submissions. E.D. Mich. L. R.

7.1(f)(2).
Case 2:21-cv-10442-PDB-CI ECF No. 39, PageID.1338 Filed 09/10/21 Page 2 of 3




      Rule 12(f) of the Federal Rules of Civil Procedure provides that a “court may

strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). A district court “has wide

discretion to strike ‘redundant, immaterial, impertinent, or scandalous’ material from

a pleading.” State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC, 107

F. Supp. 3d 772, 801 (E.D. Mich. 2015). However, “because of the practical

difficulty of deciding cases without a factual record[,] it is well-established that the

action of striking a pleading should be sparingly used by the courts. It is a drastic

remedy to be resorted to only for the purposes of justice.” Brown & Williamson

Tobacco Corp. v. United States, 201 F.2d 819, 822 (6th Cir. 1953) (citations

omitted); see also Operating Eng’rs Local 324 Health Care Plan v. G & W Constr.

Co., 783 F.3d 1045, 1050 (6th Cir. 2015).

      Upon consideration of the motion and all of the briefing, the Court finds that

Defendants’ motion should be GRANTED IN PART and DENIED IN PART.

Specifically, the Court GRANTS Defendants’ motion to strike the allegations in

paragraph numbers 6 and 103 of Plaintiffs’ First Amended Complaint relating to

Defendant Stewart’s alleged possession of child pornography. These allegations are

not relevant to any conduct or claims at issue in this case, but rather appear to be

included only to inflame the factfinder. See Allstate Ins. Co. v. OMIC, LLC, No. 17-

13908, 2018 WL 8806551, at *5 (E.D. Mich. Sept. 24, 2018) (striking allegations

                                           2
Case 2:21-cv-10442-PDB-CI ECF No. 39, PageID.1339 Filed 09/10/21 Page 3 of 3




included only to “inflame a factfinder and shed negative light on [the defendant’s]

character”); State Farm, 107 F. Supp. 3d at 801 (“‘Scandalous’ generally refers to

any allegation that unnecessarily reflects on the moral character of an individual or

states anything in repulsive language that ‘detracts from the dignity of the court.’”)

(citation omitted). These allegations are immaterial and impertinent to this case, and

scandalous, and therefore are STRICKEN.

      The Court otherwise DENIES Defendants’ motion to strike as to Defendants’

remaining arguments relating to the amounts of insurance coverage and the financial

status of Defendants, and prior collisions, lawsuits and settlements. At this stage of

the litigation, resolving such evidentiary disputes would be premature. See Holder

v. Enbridge Energy, L.P., No. 1:10-CV-752, 2011 WL 3878876, at *5 (W.D. Mich.

Sept. 2, 2011) (denying motion to strike and finding that “resolving evidentiary

disputes at this stage of the litigation would be premature and that such matters are

best resolved in a motion in limine.”) (citations omitted).

      Finally, the Court ORDERS that Plaintiffs’ First Amended Complaint shall

not be read to the jury.

IT IS SO ORDERED.

                                              s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge

Dated: September 10, 2021

                                          3
